EXHIBIT 10.21



1994 TIFFANY AND COMPANY
SUPPLEMENTAL RETIREMENT INCOME PLAN
Amended and Restated as of March 17, 2016


WHEREAS, Tiffany and Company, a New York Corporation, does hereby intend by the
following instrument to establish an unfunded supplemental retirement plan for
the benefit of a select group of management or highly compensated employees; and


WHEREAS, Tiffany and Company recognizes that certain executives possess an
intimate knowledge of the business and affairs of Tiffany and Company and its
policies, methods, personnel and problems and that the contributions of these
executives are essential to the company's continued growth and success; and


WHEREAS, Tiffany and Company wants to provide selected executives with
supplemental retirement income in order to induce selected executives to remain
employed by Tiffany and Company until their retirement; and


WHEREAS, Tiffany and Company replaced its prior Supplemental Retirement Income
Plan which became effective the 20th day of October, 1989 with this Plan; and


WHEREAS, this Plan was revised effective September 18, 2003, which revisions are
reflected in this document; and


WHEREAS, this Plan was revised effective February 1, 2007 to modify age and
service requirements for early retirement, which revisions are reflected in this
document; and


WHEREAS, this Plan was revised effective December 31, 2008 to modify this Plan’s
terms relating to commencement of retirement benefits under this Plan, due to
restrictions imposed under the Internal Revenue Code, which revisions are
reflected in this document; and


WHEREAS, this Plan was revised effective January 31, 2009 to modify this Plan’s
terms relating to effect of a “Change in Control” as defined below;


WHEREAS, this Plan was revised effective March 17, 2016 to modify this Plan’s
terms relating to the definition of a “Change in Control” as defined below;


NOW, THEREFORE, to carry the above intentions into effect, and intending to be
legally bound hereby, Tiffany and Company does enter into this Plan effective
the 1st day of February, 1994.


This Plan shall be known as the


1994 TIFFANY AND COMPANY
SUPPLEMENTAL RETIREMENT INCOME PLAN
    



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS


FOR THE PURPOSES OF THIS PLAN, THE FOLLOWING CAPITALIZED TERMS AND PHRASES SHALL
HAVE THE MEANINGS ASCRIBED TO THEM BELOW:


"Actuarial Equivalent" means the equivalent value of each form of payment,
computed in accordance with accepted actuarial principles and on the basis of
the same factors then required for use under the Pension Plan and the Excess
Plan for the computation of the Participant's Pension Benefit.


"Administrator" means the individual appointed to administer the Plan pursuant
to Article VII.


“Affiliate” means any Person that controls, is controlled by or is under common
control with, any other Person, directly or indirectly.


“Applicable Interest Rate” means, for any period, the rate of interest on
one-year U.S. Treasury securities (constant maturities), determined as of the
month preceding the first month of such period.


"Average Final Compensation" means, with respect to a Participant, his average
Compensation during those five years of his last ten years of Creditable Service
in which his Compensation was highest. If an Employee has less than five years
of Creditable Service or less than five Plan Years in which he accrued
Creditable Service, as the case may be, his or her "Average Final Compensation"
shall be computed as the average of his or her Compensation over all such years.
    
"Beneficiary" means the person, persons, trust or other entity, designated by
written revocable designation filed with the Administrator by the Participant to
receive payments under this Plan in the event of the Participant's death. In the
event Participant fails to effectively make such a designation, the Beneficiary
shall be the personal representative of the Participant's estate.


"Benefit" means, with respect to each Participant, the benefit to which
Participant is entitled under Sections 3.2 or 3.3 of this Plan.


“Cause” shall mean a termination of Participant’s employment which is the result
of:


(i)
Participant’s conviction or plea of nolo contendere to a felony or any other
crime involving financial impropriety or which would tend to subject Employer or
any of its Affiliates to public criticism or materially interfere with
Participant’s continued service to Employer;




1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
2

--------------------------------------------------------------------------------




(ii)
Participant’s willful violation of the Code of Conduct;



(iii)
Participant’s willful failure or refusal to perform substantially all such
proper and achievable directives issued by Participant’s superior (other than
any such failure resulting from Participant’s incapacity due to physical or
mental illness, any such actual or anticipated failure resulting from a
resignation by Participant for Good Reason, or any such refusal made by
Participant in good faith because Participant believes such directives to be
illegal, unethical or immoral) after a written demand for substantial
performance is delivered to Participant on behalf of Employer, which demand
specifically identifies the manner in which Participant has not substantially
performed Participant’s duties, and which performance is not substantially
corrected by Participant within ten (10) days of receipt of such demand;



(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities materially injurious to the Employer;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or Employer under any written agreement that Participant has with either
Parent or Employer;



(vi)
Participant’s fraud or dishonesty with regard to Employer or any of its
Affiliates;



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant or by any other employee of Parent, Employer or any
Affiliate of Parent or Employer;



(viii)
Participant’s death; or



(ix)    Participant’s Disability.


For purposes of the previous sentence, no act or failure to act on Participant’s
part shall be deemed “willful” unless done, or omitted to be done, by
Participant in bad faith toward, or without reasonable belief that Participant’s
action or omission was in the best interests of, Parent, Employer or an
Affiliate of Parent or Employer. Notwithstanding the foregoing, Participant
shall not be deemed to have been terminated for Cause with respect to items (i)
through (vii) unless and until there shall have been delivered to Participant a
copy of a resolution duly adopted by the affirmative vote of not less than
three-fourths (3/4th) of the entire membership of the Employer Board at a
meeting called and held for such purpose (after reasonable notice to Participant
and an opportunity for Participant, together with Participant’s counsel, to be
heard before such Board), finding that, in the

1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
3

--------------------------------------------------------------------------------




good faith opinion of such Board, Cause exists as set forth in any of items (i)
through (vii) above.


“Change in Control” shall mean the occurrence of any of the following:


a.
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate parent entity
resulting from a reorganization, merger, consolidation or other corporate
transaction referred to in clause (c) below that does not constitute a Change in
Control under clause (c) below) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Parent representing thirty-five percent (35%) or more of the combined voting
power of Parent’s then outstanding securities entitled to vote in the election
of directors of Parent;



b.
If the individuals who, as of March 17, 2016 constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of such Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Parent’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such person
were a member of the Incumbent Board;



c.
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
d.
Assets representing 50% or more of the consolidated assets of Parent and its
subsidiaries are sold, liquidated or distributed in a transaction (or series of
transactions within a twelve (12) month period), other than such a sale or
disposition immediately after which such assets will be owned directly or
indirectly by the stockholders of Parent in substantially the same proportions
as their ownership of the common stock of Parent immediately prior to such sale
or disposition.



“Change in Control Date” means the date on which a Change in Control occurs.



1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
4

--------------------------------------------------------------------------------




“Claimant” means any Participant or Beneficiary who files a claim for benefits,
either directly or through an authorized representative, under Section 7.7 of
this Plan.


"Committee" means the Compensation Committee of the Parent which shall have
authority over this Plan.


"Code" means the Internal Revenue Code of 1986, as amended from time to time.


“Code of Conduct” shall mean Parent’s (i) Code of Business and Ethical Conduct
for Directors, the Chief Executive Officer, the Chief Financial Officer and All
Other Officers of the Parent and (ii) Business Conduct Policy - Worldwide, as
amended from time to time prior to the Change in Control Date and as in effect
as of the Change in Control Date.


"Compensation" means the actual base salary paid to Participant for services
rendered to the Employer (exclusive of amounts attributable to the exercise of
employee stock options), including straight time for all hours worked,
commissions, bonuses, premiums and incentives (in the case of any Employee shown
in the attached Schedule "A", the reference to Employer for purposes of this
definition only shall also refer to Affiliates of the Employer prior to October
15, 1984; for the purposes of this definition "Affiliate" shall mean any member
of the controlled group of companies of which the Employer was a member within
the meaning of Section 414(b), (c) and (m) of the Code at such prior time)
including any pre-tax elective deferrals to any Employer sponsored retirement
savings plan or cafeteria plan, qualified pursuant to Section 401(k) or Section
125 of the Code, and any pre-tax elective deferrals to the Tiffany and Company
Executive Deferral Plan, but excluding all other Employer contributions to
benefit plans and all other forms of remuneration or reimbursement.


"Creditable Service" means "Creditable Service" under the Pension Plan.


"Disability" means a medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, and by reason of which a Participant is
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan maintained by the Company.


"Early Retirement" means any Separation from Service by a Participant (other
than by reason of death) after attaining Minimum Age and Service but prior to
attaining Retirement Age.


"Effective Date" means February 1, 1994.


"Eligible Employee" means an employee of an Employer appointed an officer of
Parent, and having the title of “Chief Executive Officer,” “President”,
"Executive Vice President" or "Senior Vice President" and such other highly
compensated employees

1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
5

--------------------------------------------------------------------------------




identified and approved by the Committee from time to time. No employee shall be
deemed an Eligible Employee unless at the time of such appointment, or
identification and approval, such employee is entitled to participate in the
Pension Plan as in effect at that time. For the avoidance of doubt, Schedule I
attached includes a complete list of all Participants in the Plan as of January
31, 2009.


"Employer" means Tiffany and Company and any successor organization, or any
other business entity which adopts this Plan with consent of Parent.


“Employer Board” means the Board of Directors of Employer.


"Employment" means the status of being employed by Employer including periods of
active employment and other periods for which the Eligible Employee is listed as
an employee of Employer in the payroll records of Employer and periods during
which the Eligible Employee is on a Leave of Absence and "Employed" means of the
status of Employment.


"Entry Date" means February 1, 1994 and each January 1 of each calendar year
thereafter.


“Excess Plan” means the 2004 Tiffany and Company Un-Funded Retirement Income
Plan to Recognize Compensation in Excess of Internal Revenue Code Limits.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor provisions thereto.


“Good Reason” means Participant’s resignation from employment with Employer as a
result of any of the following:


(i)
a meaningful and detrimental alteration in Participant’s position or the nature
or status of Participant’s responsibilities (including reporting
responsibilities) from those in effect immediately before the Change in Control
Date;



(ii)
a material failure by Employer to pay Participant a bonus or incentive award
commensurate with the bonus paid others at Participant’s job level (expressed as
a percentage of target bonus) unless such failure is justified by clear and
objective deficiencies of the business units for which Participant is
responsible; or



(iii)
the relocation of the office of Employer where Participant was employed
immediately prior to the Change in Control Date to a location which is more than
50 miles away or should Employer require Participant to be based more than 50
miles away from such office (except for required travel on the Employer’s
business to an extent substantially consistent


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
6

--------------------------------------------------------------------------------




with Participant’s customary business travel obligations in the ordinary course
of business prior to the Change in Control Date); or


(iv)    any Substantial Change.


“Incumbent Board” shall have the meaning provided in sub-section b. of the
definition entitled “Change in Control.”


“Involuntary Termination” means (i) Participant’s termination of employment by
Employer without Cause or (ii) Participant’s resignation of employment with the
Employer following the Change in Control Date for Good Reason.
    
"Leave of Absence" means any absence from employment, with or without pay,
authorized by Employer which would not result, on the first anniversary of the
first day of such continuing period of absence, in a "Discontinuance of Active
Employment Date" under the Pension Plan.


“Minimum Age and Service” means, with respect to any Participant, that such
Participant has attained age fifty-five (55) with at least ten (10) consecutive
Years of Service with Employer.


“Parent” means Tiffany & Co., a Delaware corporation.


“Parent Board” means the Board of Directors of Parent.


"Participant" means any Eligible Employee who has met the conditions for
participation as set forth in Article II.


"Plan" means the 1994 Tiffany and Company Supplemental Retirement Income Plan as
described in this instrument, as amended from time to time.


"Plan Year" means a "Plan Year" under the Pension Plan.


"Pension Benefit" means, with respect to each Participant, the annual retirement
allowance to which Participant is entitled at Retirement payable from the
Pension Plan and the Excess Plan and actuarially determined on the basis of an
annuity for Participant's life utilizing actuarial assumptions as pertain for
all other purposes of said Pension Plan and the Excess Plan whether or not such
retirement allowance is actually paid, and regardless of any optional form of
benefit payment elected under the Pension Plan and the Excess Plan by said
Participant.


"Pension Plan" means the Tiffany and Company Pension Plan as such Pension Plan
may be amended from time to time.


"Permitted Retirement" means, with respect to each Participant, the earlier of
the date

1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
7

--------------------------------------------------------------------------------




on which he takes Early Retirement or Retirement.


“Person” means any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


"Retirement" means any Separation from Service by a Participant (other than by
reason of death) after attaining Retirement Age.


"Retirement Age" means age sixty-five (65).


“Scheduled Benefit Commencement Date” means the date as of which benefits under
the Plan are scheduled to commence, as determined in accordance with Sections
3.2, 3.3, or 6.1, determined without regard to the provisions of Section 3.9.


“Separation from Service” means, with respect to Participant, a termination of
services provided by the Participant to the Employer, whether voluntarily or
involuntarily, as determined by the Committee in accordance with Section 409A of
the Code and Section 1.409A-1(h) of the Regulations. In determining whether a
Participant has experienced a Separation from Service, the following provisions
shall apply:


(i)
Separation from Service shall occur when the Participant has experienced a
termination of employment with the Employer. A Participant shall be considered
to have experienced a termination of employment for this purpose when the facts
and circumstances indicate that the Participant and his or her Employer
reasonably anticipate that either (A) no further services will be performed by
the Participant for the Employer after the applicable date, or (B) that the
level of bona fide services the Participant will perform for the Employer after
such date (whether as an employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Participant (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the Employer if the Participant has been providing services to
the Employer less than 36 months).



(ii)
If the Participant is on military leave, sick leave, or other bona fide leave of
absence, other than a disability leave, the employment relationship between the
Participant and the Employer shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, so long as
the Participant retains a right to reemployment with the Employer under an
applicable statute or by contract. If the period of a military leave, sick
leave, or other bona fide leave of absence exceeds 6 months and the Participant
does not retain a right to reemployment under


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
8

--------------------------------------------------------------------------------




an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period. In applying the provisions
of this paragraph, a leave of absence shall be considered a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Employer.


"Social Security Benefit" means the amount of the Participant's anticipated
unreduced primary insurance benefit under Title II of the Federal Social
Security Act computed on the basis of such Act in effect at Permitted
Retirement, and consisting of that annual amount to which the Participant would
upon proper application be entitled at Retirement Age irrespective of earnings
he may be receiving or might receive in excess of any limit on earnings for full
entitlement to such benefit. When used in connection with the computation of a
Benefit payable under Section 3.3 of the Plan, "Social Security Benefit" shall
mean the said Social Security Benefit computed on the assumption that the
Participant will continue to receive Compensation until age 65 for purposes of
Social Security in the same amount as in effect on the date of his Permitted
Retirement. With respect to periods for which the Participant's actual
compensation for Social Security purposes is not available, the Social Security
Benefit shall be calculated on the assumption that the Participant has
compensation for Social Security purposes after 1951, or age 22 if later, and
prior to his or her last date of hire or rehire by Employer which increased 6
percent (6%) each year to his or her Compensation on such date of hire or rehire
by Employer.


“Substantial Change” means any material change in the terms or conditions of
Participant’s employment (including in salary or target bonus) following a
Change in Control Date that is less favorable to Participant than those in
effect previous to the Change in Control Date other than (i) a change that has
been made on an across-the-board basis for substantially all of Employer’s
employees or (ii) a change in equity-based compensation (including the reduction
or elimination thereof) resulting from the Change in Control.
    
"Vested" means that Participant's Benefit has become nonforfeitable as specified
in Sections 3.6, 3.7 and 6.1 below.


"Year of Service" means a year of Creditable Service.




ARTICLE II
PARTICIPATION IN THE PLAN


2.1
Commencement of Participation. Each Eligible Employee who is an Eligible
Employee on an Entry Date shall become a Participant in the Plan as of the first
day of such Plan Year.




1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
9

--------------------------------------------------------------------------------




2.2
Procedure For and Effect of Admission. Each individual who becomes eligible for
admission to participate in this Plan shall complete such forms and provide such
data as are reasonably required by the Employer as a condition of such admission
and will, on the request of Employer, submit to a physical examination by a
physician and make such applications for life insurance in order that the
Employer may, if Employer determines to do so, obtain a policy of life insurance
for the benefit of Employer on the life of such individual in such amounts as
Employer shall, in its sole discretion, determine to be necessary or desirable.
By becoming a Participant, each individual shall for all purposes under this
Plan be deemed conclusively to have assented to the provisions of this Plan and
all amendments hereto and to the termination of the pre-existing Tiffany and
Company Supplemental Retirement Income Plan which pre-existing plan became
effective the 20th day of October, 1989.



2.3
Cessation of Participation. Subject to Section 2.4 below, Participant shall
cease to be a Participant the earlier of: (i) the date on which the Plan
terminates, or (ii) the date of his Separation from Service. A former
Participant will be deemed a Participant, for all purposes of this Plan, as long
as such former Participant retains a Vested interest pursuant to the terms of
Article III.



2.4
Disability. Notwithstanding any other provisions in this Plan, in the event a
Participant incurs a Disability while Employed (whether or not such Disability
arises out of such Employment), and for so long as such Disability continues,
such Participant shall continue to be a Participant hereunder until the earlier
of (i) Participant's death, (ii) Participant's Permitted Retirement or (iii) the
cessation of such Disability, and Participant's Compensation in the last 12
months of his active Employment shall be deemed to be his Compensation for the
purposes of this Plan during the period of such Disability. Any benefit payable
to the Participant described in this Section 4 shall be payable commencing in
the month following the month in which Participant attains Retirement Age.





ARTICLE III
PLAN BENEFITS


3.1
Overriding Limitation. Except as provided in this Section 3.1, under no
circumstances will a Participant or a former Participant be entitled to a
Benefit under this Plan unless and until he becomes entitled to payment of a
Pension Benefit. In the event the Pension Plan and/or the Excess Plan shall have
been terminated as of the time a Pension Benefit would have become payable under
the Pension Plan to the Participant or former Participant, the Benefit under
this Plan shall be calculated by application, by means of the formula set forth
in Section 3.2 below, of the Pension Benefit which would have been payable to
Participant under the Pension Plan and the Excess Plan as in effect on February
1, 2007, and if Participant would not have been entitled to a Pension Benefit
under the Pension


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
10

--------------------------------------------------------------------------------




Plan as in effect on February 1, 2007 as of the date a Benefit would otherwise
become payable hereunder, no Benefit shall be payable under this Plan.


3.2
Retirement Benefit. Commencing the first day of a month within sixty (60) days
of Retirement, Employer will pay a Participant an annual Benefit calculated on
the basis of such Participant's Years of Service and Average Final Compensation
using the following table and then by subtracting Participant's Pension Benefit
and Social Security Benefit:



Years of Service
Benefit as a
Percentage of
Participant's Average
Final Compensation
 
 
25 or more
60%
20-24
50%
15-19
35%
10-14    
20%
less than 10
nil%

        


3.3
Early Retirement Benefit. In lieu of the Benefit provided under Section 3.2
above, commencing the first day of a month within sixty (60) days of Early
Retirement, Employer will pay a Participant a Benefit. For a Participant who has
attained age 60, who has not attained age 65 and who has rendered 10 or more
years of Creditable Service, the annual amount of such Benefit shall be the
annual Benefit stated in Section 3.2 reduced by 1/12 of 5 percent for each month
that Participant’s Early Retirement date precedes the date that such Participant
would reach Retirement Age. For a Participant who has attained age 55, who has
not attained age 60 and who has rendered 10 or more years of Creditable Service,
the annual amount of such benefit shall be the annual Benefit stated in Section
3.2 reduced by the sum of (i) 25 percent and (ii) 1/12th of 3 percent for each
month by which his attained age at the date of his retirement is less than age
60.



3.4
Optional Benefits in Lieu of Regular Benefits.



(a)
A Participant under this Plan who is not married at his Scheduled Benefit
Commencement Date shall be deemed to have elected that the retirement allowance
payable under this Plan be payable in the form of an annuity for the life of the
Participant, with no benefits continued to any person after his death, and a
Participant under this Plan who is married as of his Scheduled Benefit
Commencement Date shall be deemed to have elected that the annual retirement
allowance payable under this Plan be payable in the form of a reduced annuity
for the life of the Participant, with 50% of


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
11

--------------------------------------------------------------------------------




such reduced annuity continued for the life of his surviving spouse, unless the
Participant elects, prior to his Scheduled Benefit Commencement Date and in
accordance with Section 3.4(c), to receive payment under an optional form of
benefit described in Section 3.4(b). The retirement allowance payable to married
Participant, in accordance with this Section shall be reduced as provided in
Section 3.4(b).


(b)
A Participant shall be permitted to elect to receive his benefit under this Plan
in the form of an annuity payable for his life, with the provision that after
his death an allowance of 50%, 66-2/3%, 75% or 100% of the rate of his reduced
allowance, as he shall elect, shall continue during the life of, and shall be
paid to, the beneficiary designated by him at the time of electing the option.
The amount payable to the Participant under any optional form or annuity shall
be reduced from the amount otherwise payable for his life only, so that such
annuity is the Actuarial Equivalent of the amount otherwise payable for his life
only.



(c)
An election of an optional form of annuity shall be made at such time and in
such manner as the Committee may direct, provided, however, that no election
shall be given effect unless it is made prior to the Participant's Scheduled
Benefit Commencement Date.



3.5
Separation from Service. No Benefit shall be or become payable to a Participant
if the Participant ceases to be a Participant without obtaining a Vested
interest with respect to his Benefit.



3.6
Vesting and Forfeiture of Vested Benefits.



(i)
Subject to Section 3.1 above, a Participant shall have a Vested interest with
respect to his Benefit upon Permitted Retirement.



(ii)
Subject to Section 3.1 above, upon a Change in Control each Participant shall
then have a Vested interest with respect to his Benefit as provided in Section
6.1 below.



(iii)
If a Participant’s benefit under the Excess Plan is forfeited as provided for in
Section 3.12 of the Excess Plan then any Benefit that would otherwise be payable
to a Participant or to his Beneficiary under this Plan, whether or not Vested,
shall be likewise forfeited; any decision regarding such forfeiture made under
or pursuant to the provisions of the Excess Plan shall be binding for all
purposes of this Plan.



3.7
Adjustment, Amendment, or Termination of Vested Benefits. Notwithstanding any
other provision to the contrary, the Employer may not adjust, amend, or
terminate its obligations to a Participant under this Plan subsequent to that
date on which


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
12

--------------------------------------------------------------------------------




Participant obtains a Vested Benefit above except as expressly provided in
Section 3.6 above or 6.1 below.




3.8
Tax Withholding. To the extent required by the law in effect at the time
benefits are distributed pursuant to this Article III, the Employer or its
agents shall withhold any taxes required by the federal or any state or local
government from payments made hereunder.



3.9
Delay of Payments. In no event shall monthly payments of an annual retirement
allowance payable under this Plan be made earlier than 6 months following
Participant’s Separation from Service; provided that promptly following the
expiration of such 6 month period, a lump sum payment will be made to such
person equal to all monthly installments that would, but for the provisions of
this Section 3.9, have been paid to such person under this Plan, plus interest
on the monthly payments that subject to such delay, at the Applicable Interest
Rate for such period. Whenever the amount of any payment under this Plan is to
be determined, it shall be determined without reference to this Section 3.9 on
the assumption that such payments would earlier commence as otherwise provided
for in this Article III but for the effect of this Section 3.9.

    
ARTICLE IV
UNFUNDED PLAN


4.1
Unfunded Benefits. Benefits are payable as they become due irrespective of any
actual investments the Employer may make to meet its obligations. Neither the
Employer, nor any trustee (in the event the Employer elects to use a grantor
trust to accumulate funds) shall be obligated to purchase or maintain any asset
including any life insurance policy. To the extent a Participant or any person
acquires a right to receive payments from the Employer under this Plan, such
right shall be no greater than the right of any unsecured creditor of the
Employer.



ARTICLE V
AMENDMENT AND TERMINATION


5.1
Plan Amendment. Subject to Sections 3.6, 3.7 and 6.1, this Plan may be amended
in whole or in part by the Employer at any time.



5.2
Plan Termination. Subject to Sections 3.6, 3.7 and 6.1, the Employer reserves
the right to terminate this Plan at any time but only in the event that the
Employer, in its sole discretion, shall determine that the economics of the Plan
have been adversely and materially affected by a change in the tax laws, other
government action or other event beyond the control of the Participant and the
Employer or that the termination of the Plan is otherwise in the best interest
of Employer.


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
13

--------------------------------------------------------------------------------




ARTICLE VI
CHANGE IN CONTROL


6.1
Benefits Vest in the Event of a Change in Control. On a Change in Control each
Participant shall become Vested in his Benefit as provided in subsections (i)
through (v) below.



(i)
Payment of a Benefit to a Participant who has attained Minimum Age and Service
on the Change in Control Date shall not be conditioned upon an Involuntary
Termination.



(ii)
Payment of a Benefit to a Participant who has not attained Minimum Age and
Service on the Change in Control Date shall be conditioned upon, and shall not
be paid or payable unless such Participant incurs, an Involuntary Termination;
such condition shall remain in effect until such time as such Participant has
attained Minimum Age and Service; following such time as such Participant
attains Minimum Age and Service payment of his Benefit shall not be conditioned
upon an Involuntary Termination.



(iii)
In the case of a Participant subject to Subsection 6.1 (ii) above who becomes
entitled to a Benefit due to an Involuntary Termination, such Benefit will be
calculated using the greater of ten (10) Years of Service or actual Years of
Service, and such Benefit will commence the first day of a month within sixty
(60) days of the later of (a) Participant’s Separation from Service, or (b)
Participant’s attainment of age 55.



(iv)
Following a Change in Control Employer shall continue to credit all Participants
who are Vested and who remain Employed with Years of Service for purposes of
Section 3.2 above regardless of Employer’s decision to freeze or terminate the
Plan.



(v)
A Change in Control shall not accelerate the date on which any person is
entitled to receive a Benefit under this Plan, alter the overriding limitation
set forth in Section 3.1 above or relieve Participant from the forfeiture
provisions of Section 3.6 above.



ARTICLE VII
ADMINISTRATION


7.1
Appointment of Administrator. The Employer is the named fiduciary of the plan
for which this document is the written instrument. The Employer shall appoint,
on behalf of all Participants, an Administrator. The Administrator may be
removed by the Employer at any time and he may resign at any time by submitting
his resignation in writing to the Employer. A new Administrator shall be
appointed as soon as possible in the event that the Administrator is removed or


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
14

--------------------------------------------------------------------------------




resigns from his position. Any person so appointed shall signify his acceptance
by filing a written acceptance with the Employer.


7.2
Administrator's Responsibilities. The Administrator is responsible for the day
to day administration of the Plan. He may appoint other persons or entities to
perform any of his functions. Such appointment shall be made and accepted by the
appointee in writing and shall be effective upon the written approval of the
Employer. The Administrator and any such appointee may employ advisors and other
persons necessary or convenient to help him carry out his duties including his
fiduciary duties. The Administrator shall have the right to remove any such
appointee from his position.



7.3
Records and Accounts. The Administrator shall maintain or shall cause to be
maintained accurate and detailed records of Participants and of their rights
under the Plan. Such accounts, books and records relating thereto shall be open
at all reasonable times to inspection and audit by the Employer and by persons
designated thereby.



7.4
Administrator's Specific Powers and Duties. In addition to any powers, rights
and duties set forth elsewhere in the Plan, the Administrator shall have the
following powers and duties:



A.
To adopt such rules and regulations consistent with the provisions of the Plan;



B.
To enforce the Plan in accordance with its terms and any rules and regulations
he establishes;



C.
To maintain records concerning the Plan sufficient to prepare reports, returns
and other information required by the Plan or by law;



D.
To construe and interpret the Plan and to resolve all questions arising under
the Plan;



E.
To direct the Employer to pay benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;



F.
To be responsible for the preparation, filing and disclosure on behalf of the
Plan of such documents and reports as are required by any applicable federal or
state law.



7.5
Employer's Responsibility to Administrator. The Employer shall furnish the
Administrator such data and information as he may require. The records of the
Employer shall be determinative of each Participant's period of employment,


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
15

--------------------------------------------------------------------------------




termination of employment and the reason therefore, leave of absence,
reemployment, years of service, personal data, and compensation levels.
Participants and their Beneficiaries shall furnish to the Administrator such
evidence, data, or information, and execute such documents as the Administrator
requests.


7.6
Liability. Neither the Administrator nor the Employer shall be liable to any
person for any action taken or omitted in connection with the administration of
this Plan unless attributable to his own fraud or willful misconduct; nor shall
the Employer be liable to any person for such action unless attributable to
fraud or willful misconduct on the part of the director, officer or employee of
the Employer.



7.7    Procedure to Claim Benefits.


Initial Claim. Each Claimant must claim any benefit to which he is entitled
under this Plan by a written notification to the Administrator. If a claim is
wholly or partially denied, it must be so denied within a reasonable period of
time, but not later than 90 days after this Plan’s receipt of the claim. This
initial 90-day period shall begin at the time the claim is filed, without regard
to whether all the information necessary to make a benefit determination
accompanies the filing. If the Administrator determines that special
circumstances require an extension of time for processing the claim, he shall
furnish written notice of the extension of the Claimant prior to the termination
of the initial 90-day period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which this Plan
expects to render the benefit determination. In no event shall the extension
exceed a period of 90 days from the end of the initial 90-day period.


The whole or partial denial of a claim must be contained in a written notice
stating the following:


A.
The specific reason for the denial,



B.
Specific reference to the Plan Provision on which the denial is based,



C.
Description of additional information necessary for the Claimant to present his
claim, if any, and an explanation of why such material is necessary, and



D.
A description of this Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of the Employee Retirement Income Security Act of
1974.



    

1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
16

--------------------------------------------------------------------------------




Request for Review. The Claimant will have sixty (60) days to request a review
of the denial by the Administrator, who will provide a full and fair review. The
request for review must be written and submitted to the same person who handles
initial claims. The Claimant may review pertinent documents, and may submit
issues and comments in writing. Claimant shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his benefits. The decision by the Administrator
with respect to the review must be given within sixty (60) days after receipt of
the request, unless special circumstances require an extension (such as for a
hearing). This initial 60-day period shall begin at the time an appeal is filed,
without regard to whether all the information necessary to make a benefit
determination on review accompanies the filing. If the Administrator determines
that special circumstances require an extension of time for processing the
review, he shall furnish written notice of the extension to the Claimant prior
to the termination of the initial 60-day period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which this Plan expects to render the determination on review. In no event
shall the extension exceed a period of 60 days from the end of the initial
60-day period. The Administrator’s review shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


The whole or partial denial of a claim on review must be contained in a written
    notice stating the following:


A.
The specific reasons for the adverse determination,



B.
Reference to the specific Plan Provisions on which the adverse determination is
based,



C.
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits, and



D.
A statement of the Claimant’s right to bring an action under section 502(a) of
the Employee Retirement Income Security Act of 1974.



All notices and decisions written under this Section 7.7 shall be written in a
manner calculated to be understood by the Claimant. The Administrator shall take
all necessary steps to ensure and verify that benefit claim determinations made
under this Section 7.7 are made in accordance with this Plan and that the Plan
Provisions are applied consistently with respect to similarly situated
Claimants. Nothing in this Section 7.7 shall be construed to preclude an
authorized representative of a Claimant from acting on behalf of such Claimant
in

1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
17

--------------------------------------------------------------------------------




pursuing a benefit claim or appeal of a whole or partial denial, provided that
the Claimant provides written authorization to the Administrator identifying
such representative, signed by the Claimant under the seal of notary, prior to
the authorized representative acting on his behalf.


ARTICLE VIII
MISCELLANEOUS


8.1
Supplemental Benefits. The benefits provided for the Participants under this
Plan are in addition to benefits provided by any other plan or program of the
Employer and, except as otherwise expressly provided for herein, the benefits of
this Plan shall supplement and shall not supersede any plan or agreement between
the Employer and any Participant.



8.2
Governing Law. The Plan shall be governed and construed under the laws of the
State of New York as in effect at the time of its adoption.



8.3
Jurisdiction. The courts of the State of New York shall have exclusive
jurisdiction in any or all actions arising under this Plan.



8.4
Binding Terms. The terms of this Plan shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, executors, administrators
and successors.



8.5
Spendthrift Provision. The interest of any Participant or any beneficiary
receiving payments hereunder shall not be subject to anticipation, nor to
voluntary or involuntary alienation until distribution is actually made.



8.6
No Assignment Permitted. No Participant, Beneficiary or heir shall have any
right to commute, sell, transfer, assign or otherwise convey the right to
receive any payment under the terms of this Plan. Any such attempted assignment
shall be considered null and void.



8.7
Severability. In the event any provision of this Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if such illegal or invalid provision had never been contained therein.



8.8
Construction. All headings preceding the text of the several Articles hereof are
inserted solely for reference and shall not constitute a part of this Plan, nor
affect its meaning, construction or effect. Where the context admits, words in
the masculine gender shall include the feminine and neuter genders, and the
singular shall mean the plural.



8.9
No Employment Agreement. Nothing in this Plan shall confer on any Participant
the right to continued employment with any Employer and, except as expressly


1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
18

--------------------------------------------------------------------------------




set forth in a written agreement entered into with the express authorization of
the Board of Directors of Employer, both the Participant and the Employer shall
be free to terminate Participant's employment for any cause or without cause.




8.10
Section 409A Compliance. The Company intends that the Plan meet the requirements
of Section 409A of the Code and the guidance issued thereunder. The Plan shall
be administered, construed and interpreted in a manner consistent with that
intention. In no event shall the Company have any liability or obligation with
respect to taxes for which the Participant may become liable as a result of the
application of Section 409A of the Code. The Plan has been administered in good
faith compliance with Section 409A and the guidance issued thereunder from
January 1, 2005 through December 31, 2008.





 
 
TIFFANY AND COMPANY


ATTEST:


 
 
 
 
 
By: /s/ John C. Duffy
 
By: /s/ Leigh M. Harlan
Name: John C. Duffy
 
Name: Leigh M. Harlan
Title: Assistant Secretary
 
Title: SVP - General Counsel, Secretary
 
 
 
 
 
 
 
 
 
 
 
 

                    









        
                

1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
19

--------------------------------------------------------------------------------




Schedule I


Plan Participants as of January 31, 2009




Michael J. Kowalski
James E. Quinn
Beth O. Canavan
James N. Fernandez
Jon M. King
Victoria Berger-Gross
Pamela H. Cloud
Patrick B. Dorsey
Patrick F. McGuiness
Caroline D. Naggiar
John S. Petterson
John R. Loring



1994 Tiffany and Company
Supplemental Retirement Income Plan
Amended and Restated as of March 17, 2016


 
20